UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7596


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TROY DARNELL CAMPBELL,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:08-cr-01078-RBH-2)


Submitted:   January 22, 2013             Decided: January 25, 2013


Before WILKINSON, NIEMEYER, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Troy Darnell Campbell, Appellant Pro Se. Arthur Bradley Parham,
Assistant United States Attorney, Florence, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Troy    Darnell      Campbell        seeks   to     appeal     the    district

court’s    order    dismissing       as    untimely      his    28    U.S.C.A.     §     2255

(West Supp. 2012) motion.            The order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

28   U.S.C.        § 2253(c)(1)(B)          (2006).             A     certificate         of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                        28 U.S.C. § 2253(c)(2)

(2006).    When the district court denies relief on the merits, a

prisoner     satisfies       this         standard       by     demonstrating          that

reasonable    jurists        would        find    that    the        district      court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                    When the district court

denies     relief     on    procedural           grounds,       the       prisoner       must

demonstrate    both     that     the      dispositive         procedural        ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                Slack, 529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Campbell has not made the requisite showing.                           Accordingly,

we deny Campbell’s motion for a certificate of appealability and

dismiss the appeal.

            We dispense with oral argument because the facts and

legal    contentions       are   adequately        presented         in   the    materials

                                            2
before   this   court   and   argument   would   not   aid   the   decisional

process.



                                                                    DISMISSED




                                     3